Citation Nr: 0722808	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-34 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
disabling for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The veteran served on active duty in the Army from October 
1967 to October 1970, and in the Navy from August 1976 to 
June 1978.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2003 RO decision, which granted 
service connection for PTSD and assigned a rating of 30 
percent.  The veteran appeals to the Board for a higher 
initial evaluation.  


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment; he has difficulty in establishing and maintaining 
effective relationships; he has mild memory loss; he has 
chronic sleep impairment; he has difficulty concentrating; he 
has flashbacks from Vietnam; and he has a depressed mood. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Letters dated in August 2003 and September 2004 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2006); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The August 2003 and September 2004 
letters informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  

The Court recently held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  It is also noted that the August 2004 
Statement of the Case and the May 2005 Supplemental Statement 
of the Case articulated the criteria for a higher rating and 
an analysis of the evidence.  Further, since the claim for an 
increased rating is being denied, the matter of the 
assignment of an effective date is moot. 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
available VA medical records are in the file.  All records 
identified by the veteran have been obtained, to the extent 
possible.  The Board notes that the veteran has referenced 
treatment he received at the VA Medical Center (VAMC) in St. 
Cloud, Minnesota in 1984.  Given that service connection has 
already been established and the issue on appeal is one of 
rating of the currently service-connected disability, the 
Board finds that the record contains sufficient evidence to 
make a decision on the claim.  VA has fulfilled its duty to 
assist.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2006).
The RO provided the veteran a VA PTSD examination in October 
2003.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
service-connected disorder since he was last examined.  See 
38 C.F.R. § 3.327(a) (2006).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The Board notes the 
veteran's request for a behavioral medicine evaluation upon 
recommendation from the examining physician at an October 
2004 VA General medical examination.  See Informal Hearing 
Presentation, June 2007.  However, the Board finds that the 
October 2003 VA examination report is thorough and supported 
by VA outpatient treatment records.  The examination in this 
case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2006).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2006).

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service- 
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is not for 
consideration.

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130 
(2006).  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
disability that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The current 30 percent disability rating requires:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events). 

The criteria for a 50 percent rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also, Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is, of course, just one part of the 
medical evidence to be considered and is not dispositive.  
The same is true of any physician's statement as to the 
severity of a disability.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.  

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
currently assigned 30 percent evaluation adequately 
compensates the veteran for his PTSD.  A higher rating is not 
warranted. 

With specific regard to establishing and maintaining 
effective social relationships, it is noted that the veteran 
reports no friendships or social relationships.  See VA 
examination report, October 2003.  The veteran has never been 
married.  Id.  At one point, he stated that he felt marriage 
would not be good for him.  See VA Outpatient Clinic (VAOPC) 
treatment records, February 1996.  He lived with his parents 
until they passed away and now lives with a brother who is 
disabled as a result of diabetes complications.  See VAOPC 
treatment records, February 1996; VA examination report, 
October 2003.  He has reported "a lot of family problems."  
See VAOPC treatment records, February 1996.  He tends to 
avoid people.  See VA examination report, October 2003.  Many 
of his relatives and family friends have submitted statements 
noting the change in his demeanor and attitude upon returning 
from Vietnam.     

With specific regard to establishing and maintaining 
effective work relationships, it is noted that the veteran is 
currently unemployed.  See VA examination report, October 
2004.  He alleges that he has not been able to maintain a job 
for longer than a year since his discharge from service.  See 
VA examination report, October 2003.  However, in the October 
2004 VA examination report, the physician opined that the 
veteran is quite capable of working.

The veteran has been described as having a depressed and 
worried affect.  See VA examination report, October 2003.  
Although, the Board notes that he tested negative for 
screenings of depression in a November 2004 Community Based 
Outpatient Clinic (CBOC) treatment record.

His speech is coherent.  See VAOPC treatment records, 
February 1996.  There are no reports of panic attacks on 
record.  See VA examination report, October 2003.  There is 
no evidence of record indicating that the veteran has 
difficulty understanding complex commands.  During the 
October 2003 VA examination report, he was described as 
having no impairment of thought process or communication. 

His short-term and long-term memory are intact, with the 
exception of certain memories from Vietnam.  See VA 
examination report, October 2003.  He has reported difficulty 
concentrating and claims to have flashbacks from Vietnam.  
The veteran has also reported difficulty sleeping.  See VA 
examination report, October 2003. 

The Board concludes that the veteran's PTSD does not more 
nearly approximate the criteria for a 50 percent rating.  It 
is true that the file reflects that the veteran has 
difficulty with social and work relationships and feels 
depressed and worried at times.  He also has difficulty 
concentrating.  However, his symptoms of a depressed mood, 
chronic sleep impairment, and mild memory loss are more in 
keeping with the criteria for a 30 percent rating.  As 
mentioned above, the veteran does not have panic attacks, 
difficulty in understanding complex commands, or impaired 
judgment.  His impaired memory loss is mild and his speech is 
coherent.     
The Board notes that suicidal ideation was referred to in the 
October 2003 VAOPC treatment records.  However, in the 
October 2003 VA examination report, the veteran denied any 
intent to harm himself or others.  Even if it could be 
determined that the veteran has suicidal ideation, this alone 
would not be enough to increase the veteran's rating. 

In addition, in rendering this decision, the Board has taken 
into account that the veteran's GAF score was estimated to be 
a 65 at the October 2003 VA examination.  The physician at 
this examination acknowledged that the veteran had been a 60 
for the year prior to this examination.  According to the GAF 
scale, a range between 51 to 60 indicates "moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  See DSM-IV at 46-47.  
A range of 61 and 70 is indicative of "some mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  While the GAF score is 
only one factor of many that must be considered when 
evaluating the veteran's current disability, the Board finds 
that the symptoms yielding this score are adequately 
evaluated under the veteran's current rating. 

For the reasons discussed above, the Board concludes that the 
veteran is appropriately compensated for his PTSD with an 
evaluation of 30 percent.  A higher rating is not warranted. 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
disabling for PTSD is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


